ORDER
PER CURIAM.
Appellant, H.D. (“appellant”), appeals the judgment of the Circuit Court of Jefferson County finding him guilty of robbery in the second degree, section 569.030 RSMo 2000,1 after a hearing. Appellant was found to be within the exclusive jurisdiction of the' juvenile court pursuant to section 211.031 and was committed to the custody of the Division of Youth Services. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and conclude the judgment of the trial court is supported by substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory reference are to RSMo 2000 unless otherwise noted.